PER CURIAM.
This Court initially accepted review of the decision of the district court of appeal in Clements v. State, 742 So.2d 338 (Fla. 5th DCA 1999), on the basis of express and direct conflict with Thornton v. State, 585 So.2d 1189 (Fla. 2d DCA 1991), and Pritchett v. State, 566 So.2d 6 (Fla. 2d DCA 1990). Upon further consideration, we determine that jurisdiction was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, LEWIS and QUINCE, JJ., concur.
ANSTEAD and PARIENTE, JJ., dissent.